 



 

 

 

[image_001.jpg]

 

 

 

Employee Annual Incentive Plan

Plan Document

 

 

Plan Effective: January 1, 2004

 

Last PROPOSED Revision: June 11, 2012

 

 

 

 

 

 

 

 

 

 

n Denotes that confidential information has been omitted pursuant to a request
for confidential treatment and such confidential information has been filed
separately with the Securities Exchange Commission.



 



Last amendment: June 11, 2012

 

 

[image_002.jpg]

 

 



Employee Annual Incentive Plan

 

 

I. Introduction/Purpose

 

This Employee Annual Incentive Plan has been developed as a meaningful
compensation tool for employees at all levels, who through high levels of
performance, contribute to the success and profitability of The Juniata Valley
Bank. The Plan is designed to support organizational objectives, financial
goals, and the best interests of the shareholders as defined in the Bank’s
Strategic Plan, by making available additional, variable, and contingent at-risk
compensation, in the form of cash awards.

 

The Employee Annual Incentive Plan is based upon the achievement of required
financial targets and other defined objectives consistent with those contained
in the Strategic Plan. The formulas and awards have been carefully constructed
to integrate the interests of the shareholder as well as enable the Bank to
attract, retain, and motivate high quality personnel and support the continued
growth and profitability of Juniata Valley Financial Corp (Company).

 

The Plan is not meant to be a substitute for salary increases, but supplemental
to base salary and a reward for performance that contributes to outstanding
levels of long-term achievement.

   

II. Plan Year

 

The Plan year for this program will be the calendar year. The effective date of
the Plan is January 1, 2004. The performance measures for this will be
determined, calculated and approved annually.

   

III. Participation

 

In order to be eligible, an individual must meet the following criteria:

 

·Must have been employed prior to July 1 of the Plan year;

 

·Must be employed in a full-time or part-time position; and

 

·Must receive an overall rating of “Good” or better on his/her most recent
individual performance evaluation prior to the Plan year award.

 

 



Last amendment: June 11, 2012Page 2 of 6

 

 

[image_002.jpg] 

 

 



A participant's eligibility ceases at termination of employment (other than
retirement, death or disability), and the participant will not receive any
awards under the Plan for the year of termination. Termination as a result of
retirement (as defined in the company’s retirement plans), death, or disability
will provide pro-rated awards in the Plan through the last working date for the
year in which termination occurred. If the participant dies during the Plan
year, his/her designated beneficiary shall receive a pro-rated share of any
award for which he/she would have been eligible.

 

Due to the various levels of responsibility of the positions within the Bank,
the Board of Directors has selected the following Tiers of participation for the
Employee Annual Incentive Plan. These tiers will generally be based upon
position responsibility and grade level.

 

Tier 1 – President and Chief Executive Officer

 

Tier 2 – Executive Vice President/Chief Financial Officer

 

Tier 3 –■

 

Tier 4 – ■)

 

Tier 5 – ■

 

IV. Performance Factors

 

The annual portion of the Plan is based upon company financial performance
factors which may change from year to year. In general, these factors may be
measures such as return on assets, return on equity, net income, earnings per
share or similar indicators. The factors and weighing of the factors are
determined at the beginning of each Plan year. Each factor has quantifiable
objectives consisting of threshold, target and optimum goals. The Company’s
financial performance factors for the current year can be found in Exhibit A.

 

V. Award Calculation and Distribution

 

Awards under the Plan are calculated according to determination of the
established performance factors at year end. Company performance between the
threshold and target, and target and optimum is interpolated. Awards are
determined by taking the determined award percentage times eligible
compensation.

 

With regard to discretionary changes to award amounts relative to individual
performance, please reference the following:

 

·Tier 4 ■

 

·Tier 3 ■.

 

 



Last amendment: June 11, 2012Page 3 of 6

 



 

 [image_002.jpg]

 

 





·Tier 2 (Executive Vice President/Chief Financial Officer) – After the award is
calculated according to the financial performance factors, the President and
Chief Executive Officer may increase or decrease the award up to 5% (of the
calculated award amount) based on the participant’s individual performance for
the year.

 

·Tier 1 (President and Chief Executive Officer) – After the award is calculated
according to the financial performance factors, the Board may increase or
decrease the award up to 5% (of the calculated award amount) based on the
participant’s individual performance for the year.

 

Bank performance below threshold will result in no awards being paid under the
Plan. In the event this occurs, the President and Chief Executive Officer will
have discretion to grant individual awards, with approval by the Board of
Directors, for performance bonuses to those individuals who have achieved a high
level of individual performance within their divisions.

 

Annual awards are paid in cash less normal payroll tax withholding. Awards will
normally be paid within 90 days following the end of the Plan year. Awards will
be paid within 75 days following the end of the plan year. Any participant
terminating employment (except retirement, death, or disability) prior to the
actual payment of the award will forfeit that award.

 

VI. Administration

 

Eligible Compensation for purpose of this Plan is defined as a participant’s W-2
gross wages net of any option activity results, taxable retirement earnings,
prior year commissions and bonuses and any other imputed income resulting from
employee benefits.

 

The Board of Directors of the Bank may amend the Plan at any time.

 

Once established, performance factors will remain in place for the year, unless
the Board of Directors decides otherwise.

 

Participation, performance factors, thresholds, targets and any other
participation features are established each Plan year and may change from year
to year according to the strategic objectives of the bank.

 

The Plan does not constitute a contract of employment, and participation in the
Plan does not give any employee the right to be retained by the Bank or any
right or claim to an award under the Plan unless specifically accrued under the
terms of this Plan.

 

Any right of a participant or his or her beneficiary to the payment of an award
under this Plan may not be assigned, transferred, pledged or encumbered.

 

Any adjustments to the financial performance results utilized in this Plan
because of extraordinary gains or losses or other items must be approved by the
Board of Directors.

 

 



Last amendment: June 11, 2012Page 4 of 6

 

 

 [image_002.jpg]

 

 



VII. Plan Approval

 

This Plan has been amended and approved by the Board of Directors of Juniata
Valley Financial Corp on

 

            By       Board of Directors     Juniata Valley Financial Corp  

 



 

Last amendment: June 11, 2012Page 5 of 6

 



 





Exhibit A: Bank Performance Factors and Award Schedule

 

Plan Year 2013

  

2013 Goals

 

Performance Measures

(Basic) Earnings Per Share (75%)

Threshold Target Optimum $0.855 $.90 $.990 Return on Average Equity (25%)
Threshold Target Optimum 7.097% 7.47% 8.217%

 

2013 Award Schedule

 

  President & CEO EVP/CFO         Tier 1* Tier 2* Tier 3* Tier 4 Tier 5 Min
12.00% 10.00% ■ ■ ■ Target 20.00% 16.00% ■ ■ ■ Max 30.00% 24.00% ■ ■ ■

  

NOTE: Awards will be interpolated for performance levels between threshold and
target and target and maximum.

 

*Please see additional notes for these Tiers:

 

 

Tier 4 ■ .

 

Tier 3 ■

 

Tier 2 (Executive Vice President/Chief Financial Officer) – After the award is
calculated according to the financial performance factors, the President and
Chief Executive Officer may increase or decrease the award up to 10%* (of the
calculated award amount) based on the participant’s individual performance for
the year.

 

Tier 1 (President and Chief Executive Officer) – After the award is calculated
according to the financial performance factors, the Board may increase or
decrease the award up to 10% (of the calculated award amount) based on the
participant’s individual performance for the year.

 

*All discretionary adjustments within the 10% (of the calculated award amount)
being made by the President and Chief Executive Officer will be reviewed and
approved by the Board of Directors.

 



Last amendment: June 19, 2012
Last Schedule A revision and approval: February 8, 2013 

